Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
 
Claims 19-34 are pending.
Claims 1-18 are cancelled.
Claim 26* is currently amended.
Claims 33 and 34 are new.
Claims 19-34 as filed on August 15, 2022 are currently pending and under consideration.

37 CFR 1.121 – Manner of Making Amendments
With regard to claim 26, as per MPEP § 714 II C (A) all claims currently amended must be presented with appropriate status identifiers to indicate that changes have been made relative to the immediate prior version. 

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2022 was considered.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/258089, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose elderly individuals which are mobility limited or/and vitamin D deficient.  
The earliest date available to the pending claims is November 16, 2016.      

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 29 and 30 independently recite the elderly individual has sarcopenic obesity.  Applicant’s Remarks of January 27, 2022 at page 5 cite to paragraphs [0048]-[0049] of the application as originally filed in support.  While paragraph [0048] discloses sarcopenic obesity, it is not seen in the application as originally filed where those with sarcopenic obesity are also disclosed to have at least one co-morbidity of mobility-limited or vitamin D deficient as recited claims 19 and 26.  Because the application does not disclose the patient population newly claimed, claims 29 and 30 introduce new matter.

Response to Arguments:  Claim Rejections - 35 USC § 112(a)
Applicant’s rehashed arguments have been fully considered but they remain unpersuasive for reasons of already of record as set forth in the Advisory Action mailed June 23, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-28, 30, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 26 as currently amended recites “at least one of mobility-limited or and vitamin D deficient” in the preamble.  Because “and” contradicts “or”, it is unclear what results are intended to be achieved by practice of the claimed method.  Claims 27, 28 30, 32 and 34 are included in this rejection because they depend from claim 26 and therefore recite the same preamble.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claims 29 and 30 independently recite the elderly individual has sarcopenic obesity, however, claims 19 and 26 from which claims 29 and 30 independently depend recite an elderly individual who is at least one of mobility-limited or vitamin D deficient.  Claims 29 and 30 omit the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s rehashed arguments have been fully considered but they remain unpersuasive for reasons of already of record as set forth in the Advisory Action mailed June 23, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 21-23, 25, 26, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Leclerc (EP 1,712,140 A1, published October 18, 2006, as evidenced by the machine translation, of record) as evidenced by NIH “Dietary Supplement Ingredient Database:  Unit conversions,” 2017, of record, in view of Chale et al. “Efficacy of whey protein supplementation on resistance exercise-induced changes in lean mass, muscle strength, and physical function in mobility-limited older adults,” J Gerontol A Biol Sci Med Sci 68(6):682-690, 2013, IDS reference filed August 27, 2020.
	Leclerc teaches a supplemental food composition intended to be administered orally to prevent and/or limit the frailty syndrome in the elderly (paragraph [0001]).  Loss of muscle mass or sarcopenia is generally associated with this syndrome; sarcopenia is an involuntary loss of muscle mass / strength with concomitant increase in fat mass (paragraphs [0003]-[0007]).  Slowing the loss of muscle mass depends on maintaining an adequate protein intake; the protein requirements of the elderly can be met by an intake of 15 to 20 grams of protein inclusive of whey protein (effective amount) (paragraph [0015]), as required by instant claim 25.  Slowing the loss of muscle mass also depends on maintaining an adequate intake of vitamins inclusive of vitamin D and minerals; vitamin D influences muscle metabolism (paragraphs [0017], [0028]).  
	The composition comprises (paragraph [0040]):
5 to 35 g natural proteins inclusive of whey protein when intended for daily administration (effective amount) (paragraphs [0043]-[0045]), as required by instant claims 21, 25, 28, 31 and 32, 
3 to 15 g amino acids (paragraphs [0046]-[0048]), 
1 to 10 mg ginsenosides (paragraph [0049]), 
10 to 20 mg zinc (paragraph [0050]),
10 to 500 g selenium (paragraph [0051]), 
A vitamin chosen from inter alia vitamin D in a form such as vitamin D3 in an amount ranging from 1 to 20 g (1 µg = 40 IU as evidenced by NIH, 40 to 800 IU) or/and a B vitamin chosen from inter alia vitamin B5 in the form of calcium D-pantothenate (paragraphs [0052]-[0063]), as required by instant claims 22 and 23, and
1 to 20 mg carotenoid (paragraph [0064]).
Regarding the composition of claims 19 and 26, because the instant specification at paragraph [0030] defines the term “consisting essentially” as meaning the referenced components are at least 75% of the composition, the composition of Leclerc consists essentially of whey protein, vitamin D and calcium as instantly claimed because the amount of the whey protein dominates the composition.  The composition of Leclerc can further comprise any other active ingredient and any suitable excipient (paragraph [0075]).
	Although Leclerc teaches administration of a composition comprising whey protein to the elderly, Leclerc does not specifically teach an elderly individual (meaning an age of at least 60 years as defined in paragraph [0033] of the instant specification) who is at least one of mobility-limited (defined by Short Physical Performance Battery (SPPB) less than or equal to 9 as defined in paragraph [0034]) or vitamin D deficient (defined as a serum level of 9 to 24 ng/mL in paragraph [0035]) as required by claims 19 and 26.
	These deficiencies are made up for in the teachings of Chale.
	Chale teach whey protein supplementation in mobility-limited older adults affects lean mass, muscle strength and physical function; the age-related loss of muscle mass is termed sarcopenia (title; abstract; page 682, lhc, 1st line of 1st paragraph).  Eighty mobility-limited adults aged 70 to 85 years were randomized to receive 40 g whey protein per day (abstract).  All participants had a SPPB score less than 10 (page 683, lhc, “Baseline screening of physical functioning”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the supplemental food composition of Leclerc to mobility-limited older adults aged 70 to 85 years having a SPPB core less than 10 as taught by Chale because the supplemental food composition of Leclerc is intended to be administered to the elderly in order to prevent and/or limit the frailty syndrome.
Regarding the intended use recitations / desired results to be achieved of improving or maintaining muscle quality by reducing intramuscular fat (claim 19) and of increasing muscle density (claim 25) or treating or preventing muscle weakness by reducing intramuscular fat (claim 26), because the combined teachings of Leclerc and Chale render obvious the administration of the same composition as instantly claimed to the same patient population as instantly claimed, it is presumed the intended outcomes as instantly claimed are latent to the prior art.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  See MPEP 2145 II. 

Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Leclerc (EP 1,712,140 A1, published October 18, 2006, as evidenced by the machine translation, of record) as evidenced by NIH “Dietary Supplement Ingredient Database:  Unit conversions,” 2017, of record, in view of Chale et al. “Efficacy of whey protein supplementation on resistance exercise-induced changes in lean mass, muscle strength, and physical function in mobility-limited older adults,” J Gerontol A Biol Sci Med Sci 68(6):682-690, 2013, IDS reference filed August 27, 2020 as applied to claims 19, 21-23, 25, 26, 28, 31 and 32 above, and further in view of Mateus et al. (US 2011/0250310, published October 13, 2011, of record).
The teachings of Leclerc and Chale have been described supra.
They do not teach the whey protein comprises whey protein micelles as required by claims 20 and 27.
This deficiency is made up for in the teachings of Mateus.
Mateus teach whey protein compositions as nutritional compositions; whey protein may mitigate sarcopenia (title; abstract; paragraphs [0078], [0117], [0121]; claims).  The whey protein can be in the form of concentrate, isolates, micelles or/and hydrolysates; the whey protein source may be 100% whey protein micelles (paragraphs [0019], [0049], [0080], [0143]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the whey proteins of the supplemental food composition of Leclerc to comprise whey protein in the form of inter alia micelles as taught by Mateus because micelles are an art recognized form for the administration of whey protein in nutritional compositions.  There would be a reasonable expectation of success because Leclerc does not delimit the form of the whey protein.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Leclerc (EP 1,712,140 A1, published October 18, 2006, as evidenced by the machine translation, of record) as evidenced by NIH “Dietary Supplement Ingredient Database:  Unit conversions,” 2017, of record, in view of Chale et al. “Efficacy of whey protein supplementation on resistance exercise-induced changes in lean mass, muscle strength, and physical function in mobility-limited older adults,” J Gerontol A Biol Sci Med Sci 68(6):682-690, 2013, IDS reference filed August 27, 2020 as applied to claims 19, 21-23, 25, 26, 28, 31 and 32 above, and further in view of White et al. (US 2009/0291163, published November 26, 2009, of record) and Takaichi et al. (US 2005/0244543, published November 3, 2005, of record).
The teachings of Leclerc and Chale have been described supra.
They do not teach at least a portion of the calcium is carbonate, citrate, gluconate, lactate or/and phosphate as required by claim 24.
This deficiency is made up for in the teachings of White and Takaichi.
White teach a milk-based recovery beverage comprising inter alia protein, vitamin D and calcium (title; abstract; claims).  Vitamin D plays a role in muscle protein synthesis; vitamin D supplementation has been found to increase muscle mass in older adults (paragraph [0011]).  Adequate calcium consumption is necessary to optimize the function of vitamin D; in addition, calcium has been shown to improve fat metabolism which may possibly improve loss of body fat with strength training (paragraph [0012]).  
Takaichi teach compositions for supplying protein inclusive of whey protein and calcium to prevent or ameliorate the reduction of muscle mass with age (title; abstract; paragraphs [0003], [0026]-[0038]; claims).  The compositions may further comprise vitamin D (paragraph [0016]).  Calcium includes calcium chloride, calcium lactate, calcium citrate, calcium carbonate, calcium pyrophosphate dihydrate, calcium gluconate and the like (paragraph [0045]; also [0039]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supplemental food compositions of Leclerc to comprise calcium when the compositions comprise vitamin D because White teach adequate calcium consumption is necessary to optimize the function of vitamin D.  There would be a reasonable expectation of success because the compositions of Leclerc may comprise vitamin D and may comprise any other active ingredient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute calcium sources as taught by Takaichi inclusive of calcium carbonate for the calcium in the supplemental food compositions of Leclerc in view of White because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary. One of ordinary skill in the art would have been motivated to make the substitution because the calcium sources as taught by Takaichi are suitable for nutritional compositions comprising protein inclusive of whey protein for preventing or ameliorating the reduction of muscle mass with age.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Leclerc (EP 1,712,140 A1, published October 18, 2006, as evidenced by the machine translation, of record) as evidenced by NIH “Dietary Supplement Ingredient Database:  Unit conversions,” 2017, of record, in view of Chale et al. “Efficacy of whey protein supplementation on resistance exercise-induced changes in lean mass, muscle strength, and physical function in mobility-limited older adults,” J Gerontol A Biol Sci Med Sci 68(6):682-690, 2013, IDS reference filed August 27, 2020 as applied to claims 19, 21-23, 25, 26, 28, 31 and 32 above, and further in view of Weijs et al. (WO 2014/200332, published December 18, 2014, IDS reference filed August 27, 2020).
The teachings of Leclerc and Chale have been described supra.
Although Leclerc teaches administration to the elderly having loss of muscle mass or sarcopenia, Leclerc does not specifically teach an elderly individual having sarcopenic obesity as required by claims 29 and 30.
This deficiency is made up for in the teachings of Weijs.
Weijs teach muscle preservation in overweight or obese adults of at least 40 years, at least 60 years of age during a weight loss program comprising the administration of a composition comprising 10 to 35 g proteinaceous matter inclusive of whey protein and at least 2.5 microgram vitamin D (title; abstract; claims; page 8, lines 21-26; page 14, lines 25-32).  The adult is suffering from a disease or condition inclusive of sarcopenia, overweight, obesity, sarcopenic obesity, pre-diabetes type 2, diabetes type 2, pre-frailty or frailty (claims 2, 18-19; page 4, lines 8-11; pages 21-22, “Medical use”; page 22, “Subjects”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the supplemental food composition of Leclerc to mobility-limited older adults aged 70 to 85 years having a SPPB core less than 10 as taught by Chale inclusive of those suffering from a disease or condition inclusive of sarcopenic obesity as taught by Weijs because the supplemental food composition of Leclerc also comprises the combination of protein and vitamin D which Weijs teach is effective to preserve muscle during weight loss. 

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Leclerc (EP 1,712,140 A1, published October 18, 2006, as evidenced by the machine translation, of record) as evidenced by NIH “Dietary Supplement Ingredient Database:  Unit conversions,” 2017, of record, in view of Chale et al. “Efficacy of whey protein supplementation on resistance exercise-induced changes in lean mass, muscle strength, and physical function in mobility-limited older adults,” J Gerontol A Biol Sci Med Sci 68(6):682-690, 2013, IDS reference filed August 27, 2020 as applied to claims 19, 21-23, 25, 26, 28, 31 and 32 above, and further in view of Jourdan et al. (US 2013/0210780, published August 15, 2013) as evidenced by Wikipedia “Calcifediol,” last edited September 1, 2022 and Sanders et al. “Vitamin D deficiency and its role in muscle-bone interactions in the elderly,” Current Osteoporosis Reports 12:74-81, 2014.
The teachings of Leclerc and Chale have been described supra.
They do not teach an elderly individual (meaning an age of at least 60 years as defined in paragraph [0033] of the instant specification) who is vitamin D deficient (defined as a serum level of 25(OH)D of 9 to 24 ng/mL in paragraph [0035]) as required by claims 33 and 34.
This deficiency is made up for in the teachings of Jourdan and Sanders.
Jourdan teach aging is characterized by a high prevalence of vitamin D deficiency (serum vitamin D levels below 25 to 50 nmol/L (below about 10 to 20 ng/mL converting using a molar mass of about 400 as evidenced by Wikipedia)) and insufficiency (levels below 75 nmol/L); low serum 25-(OH)D or calcidiol concentrations are associated with increased risk of sarcopenia in the elderly (paragraphs [0005], [0007]-[0008], [0018], [0039]).  
	Sanders teach vitamin D deficiency plays a role in intramuscular adipose tissue (IMAT) accumulation in the elderly and may prevent IMAT deposition (title; Figure 1; page 77, “Indirect effects on skeletal muscle function”).  Higher vitamin D levels are associated with inter alia reduced frailty and disability (page 76, “Vitamin D and physical performance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the supplemental food composition of Leclerc to mobility-limited older adults aged 70 to 85 years having a SPPB core less than 10 as taught by Chale inclusive of those suffering from suffering from vitamin D deficiency as taught by Jourdan because the supplemental food composition of Leclerc comprises vitamin D and it is known in view of Sanders that higher vitamin D levels are associated with reduced frailty.   

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s rehashed arguments have been fully considered but they remain unpersuasive for reasons of already of record as set forth in the Advisory Action mailed June 23, 2022.
	Therefore, the rejections over Leclerc are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633